   Case: 1:17-cv-00615-MRB Doc #: 55 Filed: 10/25/19 Page: 1 of 2 PAGEID #: 763




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO


JOHN FASTRICH and UNIVERSAL
INVESTMENT SERVICES, INC. and
REGINALD J. GOOD D/B/A REGINALD J.
GOOD AGENCY,

                                    Plaintiffs,

       vs.
                                                      CASE NO. 1:17-cv-00615-MRB
CONTINENTAL GENERAL INSURANCE
COMPANY, GREAT AMERICAN
FINANCIAL RESOURCE, INC.,                             JUDGE MICHAEL R. BARRETT
AMERICAN FINANCIAL GROUP, INC.,
LOYAL AMERICAN LIFE INSURANCE
COMPANY, and AMERICAN
RETIREMENT LIFE INSURANCE
COMPANY,

                                 Defendants

                                      FINAL JUDGMENT

       This matter was heard on September 17, 2019 and October 2, 2019, before the Court,

pursuant to the Order Preliminarily Approving Settlement, Approving Notice to Class Members,

and Scheduling Settlement Fairness Hearing (the “Preliminary Approval Order”) entered on April

2, 2019, Docket # 38, as modified by the Order Granting Unopposed Motion for Approval of

Documents to Be Sent to Class Members and New Deadlines Pertaining to the Class Action

Settlement and to Set Date for Final Fairness Hearing (the “Scheduling Order”) entered on July

19, 2019, Docket #46, for the purpose of determining: (i) whether the settlement of this action, on

the terms and conditions set forth in the Stipulation and Agreement of Settlement between

Plaintiffs and Defendants (the “Settlement Agreement”) should be finally approved as fair,

reasonable, and adequate and in the best interests of the Class; (ii) whether the Settlement Class

should be certified pursuant to Rule 23 of the Federal Rules of Civil Procedure; (iii) whether and

in what amount attorneys’ fees and litigation expenses should be awarded to Class Counsel, as
   Case: 1:17-cv-00615-MRB Doc #: 55 Filed: 10/25/19 Page: 2 of 2 PAGEID #: 764




provided in the Settlement; (iv) whether judgment should be entered dismissing the Complaint on

the merits and with prejudice in favor of the Defendants as against all persons or entities who are

members of the Class herein who have not requested exclusion therefrom; (v) whether to approve

the Allocation Plan as a fair and reasonable method to allocate the settlement proceeds among the

members of the Class; and (vi) whether the Final Judgment should be entered.

       Having considered the record in this action, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED as follows:

       The Court hereby enters final judgment approving the Settlement, as set forth in the

Settlement Agreement. Having granted Plaintiffs’ Unopposed Motion for Final Approval of Class

Action Settlement and Plaintiffs’ Unopposed Motion for Attorneys’ Fees, Expenses, and Class

Representative Award, and in accordance with the Settlement Agreement and this Final Judgment,

the Court hereby enters judgment fully and finally terminating all claims of Plaintiffs and the

Settlement Class, on the merits, with prejudice, and without leave to amend against Defendants.




                                                     _______/s/ Michael R. Barrett________
                                                     MICHAEL R. BARRETT, JUDGE




                                                    2
